PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/289,580
Filing Date: 10 Oct 2016
Appellant(s): Lazarus, Norman, Michael



__________________
Tamsen L. Barrett
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 9/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 20 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Properties of Wrought Coppers and Copper Alloys – Properties and Selection: Nonferrous Alloys and Special-Purpose Materials”, 1990. ASM Handbook, Vol 2, pp 265-345 (“Robinson”) in view of US Patent No. 2,027,807 (“Burghoff”) as evidenced by “Preventing and Treating the Dezincification of Brass”, 2019. Canadian Conservation Institute (“Selwyn”).

(2) Response to Argument
I.	Regarding “Addition of an additive to a ‘similar composition’ does not inherently provide the expected effect”
Appellant argues that the Examiner's conclusion that it would have been obvious to an ordinarily skilled artisan to add phosphorus to the C23000 alloy taught by Robinson is not legally or factually supported. Appellant alleges that in the present case, the Examiner simply surmises that addition of phosphorus to a similar composition would produce the same results. Appellant alleges that this is a presupposition that is not supported by data. The Examiner respectfully finds this argument to be unpersuasive.
The Examiner is of the position that benefits obtained which are attributable to addition of phosphorus in a C26000 brass alloy, as taught by Robinson, would motivate an ordinarily skilled 

II.	Regarding “Addition of two additives with opposite effects is not an improvement”
Appellant argues that the Examiner's rationale for adding phosphorus and for adding tellurium contradict each other, as it is alleged that the addition of each have opposite effects to the addition of the other. Appellant has alleged that tensile strength is directly related to hardness, and further alleges that hardness has an inverse relationship with machinability. Based on this allegation, Appellant concludes that one of ordinary skill in the art would not have combined the prior art teachings as done in the final rejection, because one improvement (addition of phosphorus to increase tensile strength) allegedly negates the effect of the other improvement (addition of tellurium to improve machinability). The Examiner respectfully finds this argument to be 
The Examiner notes that Appellant has provided no evidence that the addition of phosphorus would negate the effect of the addition of tellurium, or vice-versa. The arguments of counsel cannot take the place of evidence in the record (MPEP 2145 I).
Further, it is noted that the taught effect of incorporating up to 0.04% phosphorus, as taught by Robinson, is that tensile strength is increased, grain growth is restrained, and ductility may be lowered to some extent (P 301, Phosphorus). Burghoff teaches that the effect of adding 0.08-1.75% tellurium is that grain growth is inhibited (1: 18-29) and flexibility is improved (2: 27-28). Thus, the Examiner notes that, even if Appellant's argument were to be taken as true with respect to tensile strength and machinability, an ordinarily skilled artisan could have been motivated to include both phosphorus and tellurium to at least synergize in the inhibition of grain growth. 
Even further, the Examiner notes that there are easily conceivable scenarios wherein one would desire to incorporate both phosphorus and tellurium in the recited amounts within the brass alloy, in view of the effects of their addition to the alloy which are disclosed by the prior art. For example, tellurium could be added to the brass alloy to offset a loss in ductility due to the addition of phosphorus, while grain growth is restrained by each addition.

III.	Regarding “Long-felt need not solved by others”
Appellant argues that the claimed alloy satisfies a long-felt need, as since the time of publication of the Burghoff reference (US Patent No. 2,027,807), no one has produced a Zn/Cu/Te/P dezincification resistant alloy as presently claimed until the invention by Appellant. Appellant argues that if the combination proposed by the Examiner was indeed obvious, the presently claimed alloy would have been invented and published. Appellant states that decades 
The Examiner notes that Appellant's argument that the claimed invention satisfies a long-felt need not solved by others in one aspect amounts to an argument for the novelty of the present claims; however, patentability does not depend on novelty alone. The claims must also be non-obvious in view of the prior art available at the time of filing. 
Further, with respect to the criteria for establishing that an invention satisfied a long-felt need, it is noted that establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) (“Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware.”); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there 
Further, the Examiner notes that Appellant never explicitly states what the “long-felt need” is, which is met by the present claims. Through analysis of Appellant's arguments, it is inferred that the alleged “long-felt need” is for a lead-free brass alloy which retains comparable mechanical properties to the lead-inclusive brass alloys which have been phased out due to the toxicity of lead. However, Appellant has not provided any evidence that others of ordinary skill in the art were working on the alleged problem (providing a lead-free brass alloy having mechanical properties which are comparable to lead-inclusive brass alloys which have been phased out due to the toxicity of lead) and if so, for how long, as well as if they were unsuccessful in this endeavor. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem.
Further, Appellant has not established the date from which the alleged “long-felt need” the present claims solves was identified. It is noted that Appellant references the length of time from publication of the Burghoff reference (US Patent No. 2,027,807). However, Burghoff does not identify a problem with developing lead-free brass alloys having comparable mechanical properties to lead-inclusive brass alloys which have been phased out due to the toxicity of lead. As such, the length of time from the publication of the Burghoff reference is wholly irrelevant to Appellant’s argument.
Moreover, it is noted that other factors contributing to the presence of a long-felt need must be considered (MPEP 716.04 III). For example, the Examiner postulates that there may be a lack 
Finally, it is noted by the Examiner that Appellant states at Page 6, Paragraph 3 of the Appeal Brief, that “The present inventor has discovered that addition of phosphorus can offset the reduction in tensile strength observed when tellurium is used as a substitute for lead”. It is noted that such a finding directly contradicts the second argument made by Appellant in this Appeal Brief, where it is argued that one of ordinary skill would not have added both phosphorus and tellurium to a brass alloy as the addition of each would allegedly negate the effects of one another. Thus, Appellant has admitted that there is a feasible motivation to add both phosphorus and tellurium to a brass alloy, e.g. to offset a reduction in one property caused by the addition of one of the alloying elements. In effect, such reasoning is simply restating that the addition of one alloying element “negates” the effects of another added alloying element.






Respectfully submitted,
/BENJAMIN C ANDERSON/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735

                                                                                                                                                                                                        /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.